UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2310



ELEANOR GAMBELLI,

                                             Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; DIXTER HANDY;
NICHOLAS   HUNTZINGER;  STATE   FARM   MUTUAL
AUTOMOBILE      INSURANCE     COMPANY,     as
Uninsured/Underinsured Motorist Carrier,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-94-868-2)


Argued:   May 9, 1996                       Decided:   June 14, 1996

Before HALL and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: William David Breit, BREIT, DRESCHER & BREIT, P.C.,
Norfolk, Virginia, for Appellant. Anita K. Henry, Assistant United
States Attorney, UNITED STATES ATTORNEY'S OFFICE, Norfolk,
Virginia; Lynn Ellen Watson, HEILIG, MCKENRY, FRAIM & LOLLAR, P.C.,
Norfolk, Virginia, for Appellees. ON BRIEF: Billie Hobbs, BREIT,
DRESCHER & BREIT, P.C., Norfolk, Virginia, for Appellant. Thomas
C. Dawson, Jr., HEILIG, MCKENRY, FRAIM & LOLLAR, P.C., Norfolk,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant Eleanor Gambelli challenges the district court's

dismissal of her tort claim against the United States and against

two private individuals for injuries sustained in an automobile

accident that occurred when she reentered her car moments after a

prior   accident.   After   the   first   accident,   Corporal   Edward
Williams, a naval police officer who happened to pass by, stopped

gratuitously -- even though he was outside his jurisdiction -- to

ensure that nobody was injured and that the local police had been

called.   Because, she alleges, Corporal Williams did not foresee
that Gambelli might subsequently become involved in a second

accident, and secure the area accordingly, she sued the United

States under the Federal Tort Claims Act.     Additionally, she sued

the drivers of the two cars involved in the accidents, under

pendent party jurisdiction and, allegedly, under diversity.

     The district court dismissed the claim against the United
States because Corporal Williams did not undertake any course of

action that would obligate him to prevent future accidents and

because, in any event, he was acting outside the scope of his

employment. Subsequently, and after an additional hearing devoted

solely to the matter, the district court dismissed the claims

against the individual drivers because, although discovery had

proceeded for several months, Gambelli had failed to produce any

probative evidence of diversity, which both drivers denied.

     We have considered all of the arguments raised by the parties
in their briefs and at oral argument, and, for the reasons stated

                                  3
in the two thorough opinions issued by the district court, we

affirm the judgment of the district court in all respects.




                                                        AFFIRMED




                               4